Citation Nr: 1811245	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for constrictive pericarditis, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in October 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran submitted additional evidence in November 2017 with a signed waiver that waives Agency of Original Jurisdiction (AOJ) review of the evidence.  Therefore, the claim will be considered on the basis of the current record.


FINDING OF FACT

The competent and probative evidence is at least in equipoise on the question of whether the Veteran's constrictive pericarditis is causally or etiologically related to his service, including to exposure to asbestos therein.


CONCLUSION OF LAW

The criteria for establishing service connection for constrictive pericarditis have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including endocarditis (which covers all forms of valvular heart disease), myocarditis, or cardiovascular-renal disease, manifests to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).
38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the record indicates the Veteran has a current disability in the form of constrictive pericarditis, diagnosed following an April 1995 chest tomography where the findings were consistent with constrictive pericarditis.  In addition, VA treatment records show consistent diagnoses of constrictive pericarditis.  As such, the Board finds that the requirement for a current disability for the purposes of service connection is established.  The remaining direct service connection issues are whether the Veteran's constrictive pericarditis manifested in service, or is etiologically related to service, to include exposure to asbestos.

When analyzing a Veteran's claim for service connection for an asbestos related disability, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the Veteran's claim under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGC Prec. Op. No. 04-00 (Apr. 13, 2000). 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

Service connection may be granted on this basis for a disability related to asbestos exposure in service, if the evidence of record demonstrates that the veteran was actually exposed in-service and that a disease that is associated with such exposure has resulted.  However, the exposure to asbestos itself is not a clinical disability.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Rather, the asbestos exposure must cause the development of a disability.

The Veteran's representative has contended the Veteran was exposed to asbestos while serving onboard the U.S.S. Spartanburg County as an engineman during service.  The Veteran's military personnel records illustrate that he served onboard the U.S.S. Spartanburg County from at least February 1979 to February 1981.  The Veteran reported in an October 2017 statement that his military occupational specialty (MOS) was an engineman where he worked on diesel engines.  The Veteran also testified at the October 2017 Board hearing that his MOS was an engineman, and that he worked on the diesel engines of the U.S.S. Spartanburg County.  The Veteran's service records reflect that his MOS was "EN," which is an Engineman.  Additionally, a June 1980 military personnel record reflects that the Veteran was designated Engineering Officer of the Watch on the U.S.S. Spartanburg County.  This record indicates that the Veteran was being entrusted with the welfare of the engineering plant and assigned personnel.  Additionally, a March 1981 service personnel record reflects that the Veteran received a letter of appreciation for work he performed repairing the Number 2C Main Engine of the U.S.S. Spartanburg County.  The M21-1 Manual provides a table to determine the probability of asbestos exposure by MOS.  The MOS of Engineman indicates exposure to asbestos in this MOS is probable.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section I.3.d.  Thus, the Board finds the Veteran had in-service asbestos exposure.  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that a balance of the evidence supports a finding that the Veteran's constrictive pericarditis is etiologically related to his service.  In October 2017, Dr. B.B., a cardiologist, opined that it is as least as likely as not that the Veteran's exposure to asbestos played a causative role in his constrictive pericarditis.  In support of the opinion, Dr. B.B. reasoned that tests have provided no specific etiology for the Veteran's constrictive pericarditis.  Dr. B.B. noted that there have been reported cases of constrictive pericarditis following exposure to asbestos, and Dr. B.B. noted how the Veteran was exposed to asbestos while serving on the U.S.S. Spartanburg County.  Dr. B.B. then stated that the possibility that the Veteran's exposure to asbestos may have been causative in the Veteran's constrictive pericarditis at the uncommon age of 35 years old cannot be excluded.  The Board places great probative weight on the opinion of Dr. B.B. as she provided sufficient rationale that is supported by the record.

The Board has also considered the Veteran's spouse's October 2017 statement where the spouse states she saw how the Veteran was tired all of the time shortly after the Veteran left the military in 1981.  The Veteran's wife is competent to testify to the observable symptoms such as tiredness back in 1981 as she has personal knowledge of the symptoms since she first met the Veteran in July 1979.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Given the totality of the evidence in this case, including the competent and probative medical opinion from Dr. B.B. discussed above, the Board finds that service connection for constrictive pericarditis is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for constrictive pericarditis is granted.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


